263 F.2d 608
UNITED STATES of America, Appellee,v.Albert ANDREWS, Defendant-Appellant.
No. 216.
Docket 25370.
United States Court of Appeals Second Circuit.
Argued February 2, 1959.
Decided February 19, 1959.

Appeal from the United States District Court for the Southern District of New York, Edmund L. Palmieri, Judge.


1
Albert Andrews appeals from the denial of his motion under F.R.Crim.P. rule 35, 18 U.S.C., to correct or reduce his sentence.


2
Affirming judgment 170 F. Supp. 380.


3
Jacob W. Friedman, New York City, by assignment (Albert Andrews, defendant-appellant, pro se), for defendant-appellant.


4
George I. Gordon, Asst. U. S. Atty., S.D.N.Y., New York City (Arthur H. Christy, U. S. Atty., New York City, on the brief), for appellee.


5
Before CLARK, Chief Judge, MADDEN, Judge, United States Court of Claims,* and HINCKS, Circuit Judge.


6
PER CURIAM.


7
Andrews' conviction of intent and conspiracy to rob the mails in violation of 18 U.S.C. § 2114 was affirmed by us, but returned for resentencing because the trial judge erroneously believed he was without power to suspend the mandatory twenty-five-year penalty for the offense. United States v. Donovan, 2 Cir., 242 F.2d 61. Upon resentencing the judge suspended the sentence of one defendant who was not at the scene of the crime, but left intact the sentences of Donovan and Andrews. On appeal these judgments were affirmed in open court. United States v. Donovan, 2 Cir., 252 F.2d 788, certiorari denied Andrews v. United States, 357 U.S. 940, 78 S. Ct. 1389, 2 L. Ed. 2d 1553. So far as any of the contentions now put forward may survive these earlier appeals, we find them without merit, as explained in Judge Palmieri's lucid opinion below. We affirm on that opinion.



Notes:


*
 Sitting by designation pursuant to the provisions of 28 U.S.C. § 291(a)